Not being able to agree with my brethren, I will state briefly my reasons for dissent.
It does not appear that either Van Rensselaer or his lessee was ever in actual possession of the land in question. From the terms of the lease and our knowledge of the country, we may infer that at the date of the lease the land was wild and unimproved. It does not appear that any one was ever in *Page 547 
possession of the land under the lessor or lessee, or that any one in possession ever recognized the title of either, or that any rent was ever paid under the lease. The inference from all the facts is that no rent was ever in fact paid. The plaintiff and those under whom he claims had been in possession of the land under claim of right for more than thirty years. What is there to defeat their title by adverse possession? Absolutely nothing. There is no proof that they were in possession under the lease, or that they ever recognized it. Suppose the lessee had brought this action, what answer could he have had to the adverse possession? Clearly none. And how could the lessor have a better answer? But it is said that there is some sort of presumption that they were in possession, under the lease, in such way that adverse possession could not run against the lessor. Upon what principle can such a presumption against the actual facts as they appear be raised? Can it be the law that when a lease has once been executed all persons thereafter found in the adverse possession of the land must be presumed to be in under the lease? There is absolutely no case holding or hinting at such a doctrine. It is not found in the cases of Jackson v. Davis (5 Cow. 123), and Jackson v. Harsen (7 id. 323). In each of those cases the party in possession claimed under or from the lessee, and it was held that he took the position of the lessee, and could not, therefore, dispute the title of the landlord or set up adverse possession against him. But they are far from holding that the relation of landlord and tenant may be presumed without any proof, and thus what would otherwise be an adverse possession be defeated. This case would have been analogous to those if the title of Bradt had by proof been in some way connected with the title of the lessor.
I, therefore, favor a reversal of the order of the General Term and an affirmance of the judgment entered upon the report of the referee.
All concur with GRAY, J., except EARL, J., dissenting, and PECKHAM, J., not sitting.
Order affirmed and judgment absolute for defendants. *Page 548